Citation Nr: 0903157	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  04-14 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to July 
1969, and from April 1971 to January 1974.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).


FINDINGS OF FACT

1.  Prior to September 26, 2003, the veteran's lumbosacral 
strain was manifested by severe lumbosacral strain, with 
objective evidence of positive Goldthwaite's sign on physical 
examination.

2.  The veteran's lumbosacral strain is currently manifested 
by forward flexion to 50 degrees, with no evidence of 
favorable or unfavorable anklyosis of any part of the spine, 
neurological impairment, or functional loss.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 40 percent, but no 
greater, prior to September 26, 2003, for lumbosacral strain 
are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

2.  The criteria for an evaluation greater than 20 percent on 
and after September 26, 2003, for lumbosacral strain are not 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim for an increased 
evaluation for lumbosacral strain, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2008).  Letters dated in June 2002 and August 2007 satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Moreover, the veteran was notified of 
regulations pertinent to the establishment of an effective 
date and of the disability rating in March 2006 and August 
2007 letters.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).    Thus, the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892 (Fed. Cir. 2007) and Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) (holding that although VCAA notice errors 
are presumed prejudicial, reversal is not required if VA can 
demonstrate that the error did not affect the essential 
fairness of the adjudication), cert. granted as Peake v. 
Sanders, ____ U.S.L.W. ____  (U.S. Jun. 16, 2008) (No. 07-
1209).; Overton v. Nicholson, 20 Vet. App. 427 (2006).

The veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded a VA examination in October 2002 
and in August 2008.  38 C.F.R. § 3.159(c) (4).  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. at 486.   

Additionally, all the evidence in the veteran's claims folder 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the entire record must be reviewed, but 
each piece of evidence does not have to be discussed).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that reasons for rejecting 
evidence favorable to the claimant be addressed).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2008).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  VA is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, 
VA has a duty to consider the possibility of assigning staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007)

Service connection for lumbosacral strain was granted by a 
May 1978 rating decision, and a 10 percent evaluation 
assigned, effective September 1977.  However, by a June 1989 
rating decision, the RO denied the veteran's claim for 
intervertebral disc syndrome.  The veteran's most recent 
claim for an increased evaluation for lumbosacral strain was 
received in May 2002.  By a November 2002 rating decision, 
the RO continued the previously assigned 10 percent 
evaluation under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).  However, in a March 2004 rating 
decision, the RO recharacterized the veteran's lumbosacral 
strain under Diagnostic Code 5295-5237, and increased the 
evaluation to 20 percent disabling, effective May 16, 2002.  
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2008).  The Code of 
Federal Regulations provides that if a rating is determined 
on the basis of residual conditions, the number appropriate 
to the residual condition will be added, preceded by a 
hyphen.  38 C.F.R. § 4.27 (2008).

To that end, during the pendency of this appeal, VA twice 
revised the criteria for diagnosing and evaluating disorders 
of the spine, effective September 23, 2002 (intervertebral 
disc syndrome diagnostic code), and effective September 26, 
2003 (other spine diagnostic codes).  See 67 Fed. Reg. 54345 
(Aug. 22, 2002); 68 Fed. Reg. 51454 (Aug. 27, 2003).  When a 
new regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  See VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2003).  If 
application of an amended regulation has a retroactive 
effect, then the regulation cannot be applied to cases 
pending at the time of its promulgation.  Rodriguez v. Peake, 
511 F.3d 1147, 1153 (Fed. Cir. 2008).  But even if the 
amended versions are more favorable, the amended versions may 
only be applied as of their effective date and, before that 
time, only the former version of the regulation may be 
applied.  See VAOPGCPREC 3-00; 65 Fed. Reg. 33422 (2000); see 
also Kuzma v. Principi, 341 F.3d 1327, 1328-29 (Fed. Cir. 
2003).  

To determine if the regulation change produces retroactive 
effects, VA must consider 1) the nature and extent of the 
change of the law, 2) the degree of connection between the 
operation of the new rule and a relevant past event, and 3) 
familiar considerations of fair notice, reasonable reliance, 
and settled expectations.  Princess Cruises v. United States, 
397 F.3d 1358, 1362-63 (Fed. Cir. 2005) (citing Landgraf v. 
USI Film Products, 511 U.S. 244, 270 (1994)).  A new 
regulation has retroactive effects if it is less favorable to 
a claimant than the old regulation and a liberalizing law or 
regulation does not have retroactive effects.  See VAOPGCPREC 
7-03; 69 Fed. Reg. 25179 (2004).  

In this case, the application of the September 23, 2002 
regulatory change in the diagnostic criteria regarding spinal 
disorders does not have retroactive effects on the veteran's 
claim.  The 2002 amendment maintained the diagnostic codes 
for all spine disorders except for intervertebral disc 
syndrome (IVDS).  For IVDS, new diagnostic criteria were 
provided, including provisions for assigning separate 
evaluations for orthopedic and neurological symptoms of the 
service-connected spine disability, whichever resulted in a 
higher evaluation.  Such separate evaluations were not 
previously expressly permitted.  The evidence of record does 
not show that familiar considerations of fair notice, 
reasonable reliance, and settled expectations will be 
disturbed the by the application of the 2002 amendment.  
Accordingly, the September 23, 2002 regulatory changes are 
not retroactive and will be applied as of their effective 
date.  See Rodriguez, 511 F.3d at 1153; Kuzma, 341 F.3d at 
1328-29; VAOPGCPREC 7-03; VAOPGCPREC 3-00.

Similarly, the application of the September 26, 2003 
regulatory changes in the spinal disorder diagnostic 
criteria, does not have retroactive effects on the veteran's 
claim.  The 2003 amendments 1) maintained the diagnostic code 
for IVDS as amended in 2002, 2) maintained the ability to 
assign separate evaluations for orthopedic and neurologic 
manifestations of a spine disorder as amended in 2002, and 3) 
implemented a General Rating Formula applicable to all spinal 
disorders.  In this case, the evidence does not show that 
familiar considerations of fair notice, reasonable reliance, 
and settled expectations will be disturbed by the application 
of the 2003 amendments.  Accordingly, the September 26, 2003 
regulatory changes do not have retroactive effects and will 
be applied as of their effective date.  See Rodriguez, 511 
F.3d at 1153; Kuzma, 341 F.3d at 1328-29; VAOPGCPREC 7-03; 
VAOPGCPREC 3-00. 

Moreover, the RO addressed the veteran's claim for increase 
under both the old and the revised criteria.  Thus, there is 
no prejudice to the veteran for the Board to apply the 
regulatory revisions of September 23, 2002 and September 26, 
2003 in the adjudication of this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Prior to September 26, 2003

Prior to September 26, 2003, a 20 percent evaluation 
contemplated lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).  The maximum 40 percent evaluation was assigned for 
severe strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Id.  

In this case, the maximum 40 percent evaluation is warranted 
under Diagnostic Code 5295 prior to September 26, 2003.  The 
October 2002 VA spine examination noted that the veteran's 
lumbosacral strain flareups were increasing in frequency and 
duration; the most recent flareup lasted 4 weeks, and 
confined him to bed for most of a given day.  Moreover, a 
June 2003 private medical record noted that on physical 
examination, the veteran had a positive Goldthwaite's sign.  
Thus, with evidence of severe lumbosacral strain and a 
positive Goldthwaite's sign, the rating criteria for a 40 
percent evaluation, prior to September 26, 2003, are met.

Other potentially applicable spine diagnostic codes for this 
time period have been considered.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).  The evidence of record for this 
period does not demonstrate any fracture of a vertebra, or 
anklyosis of the lumbar or complete spine.  38 C.F.R. § 
4.71a, Diagnostic Codes 5285, 5286, 5289 (2002).  Moreover, 
evidence meeting the criteria for an evaluation in excess of 
40 percent for anklyosis of the cervical or dorsal spine, 
limitation of cervical, dorsal, or lumbar spine motion, or 
sacroiliac injury and weakness, is not of record.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5287, 5288, 5290, 5291, 5292, 5294 
(2002).  

Additionally, the criteria for evaluating intervertebral disc 
syndrome were amended, under Diagnostic Code 5243, effective 
September 23, 2002.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2008).  Consideration has also been given to whether the 
evidence of record supports an evaluation greater than 40 
percent under Diagnostic Code 5243 as revised.  However, 
while the evidence of record for this period reflects that 
the veteran had intervertebral disc syndrome, for which he 
had surgery in 1989, the June 1989 rating decision clearly 
denies service connection for intervertebral disc syndrome, 
finding that although the veteran maintained this diagnosis, 
it was the direct result of a workplace accident earlier that 
year.  For this reason, Diagnostic Code 5243 is not for 
application during this period of time.  

Beginning September 26, 2003

Effective September 26, 2003, the criteria for evaluating 
disorders of the spine was amended to reflect the General 
Rating Formula for Diseases and Injuries of the Spine 
(General Rating Formula).  The General Rating Formula 
provides for a 20 percent evaluation for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
General Rating Formula (2008).  A 40 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable anklyosis of the entire 
thoracolumbar spine; a 50 percent evaluation is warranted for 
unfavorable anklyosis of the entire thoracolumbar spine; and 
the maximum 100 percent evaluation is warranted for 
unfavorable anklyosis of the entire spine.  Id.  Any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately, under an appropriate diagnostic code.  38 
C.F.R. § 4.71a, General Rating Formula, Note (1).  Because 
the General Rating Formula is identical for all Diagnostic 
Codes pertaining to the spine other than for intervertebral 
disc syndrome, consideration of other relevant diagnostic 
codes pertaining to the spine is not required.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235, 5236, 5238, 5239, 5240, 5241, 
5242 (2008); see also Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991).

In this case, the evidence of record does not support an 
evaluation greater than 20 percent for lumbosacral strain 
based on the General Rating Formula in effect on and after 
September 26, 2003.  During the October 2004 state disability 
examination, forward flexion of the lumbar spine was to 50 
degrees, and on VA examination in August 2008, forward 
flexion was to 60 degrees; there was no favorable or 
unfavorable anklyosis noted at either time.  Additionally, 
the August 2008 VA examiner noted that there was no 
scoliosis, lordosis, kyphosis, or muscle spasm on objective 
examination.  Thus, as forward flexion of the thoracolumbar 
spine was not limited 30 degrees or less, and favorable or 
unfavorable anklyosis of any part of the spine is not shown, 
an evaluation greater than 20 percent for lumbosacral strain 
is not warranted.

Moreover, the evidence of record does not support a separate 
evaluation for associated neurological abnormalities.  July 
2006 and April 2007 VA outpatient treatment records note that 
the veteran denied paresthesias, and had a normal objective 
neurological examination.  The veteran denied experiencing 
bladder problems as a result of his spine disorder during the 
October 2004 state disability examination.  Moreover, on VA 
examination in August 2008, the veteran stated that he 
experiencing left leg pain into his left posterior leg, but 
the physical examination showed normal sensory findings, and 
motor strength 5/5 bilaterally.  While the veteran did report 
muscle spasms and experiencing paresthesias down his left 
foot 3-4 times per week during his October 2004 state 
disability examination, this was not objectively documented, 
he denied experiencing muscle spasms on VA examination in 
August 2008, and there is also no evidence that the claimed 
symptoms were due to his lumbosacral strain and not his 
intervertebral disc syndrome.  Indeed, the August 2008 VA 
examiner indicated that prior to the veteran's 1989 surgery, 
his radicular symptoms were right-sided, not left-sided as 
they were during the instant physical examination.  



Other Considerations

The evidence of record tends not to show that the veteran's 
spine disorder causes a level of functional loss greater than 
that already contemplated by the assigned evaluation.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 
(2008).  Although there is evidence that the veteran 
experiences pain during forward flexion of the lumbar spine, 
as noted on VA examination in August 2008, the extent to 
which they are additionally limited would not merit an 
evaluation greater than 20 percent under the General Rating 
Formula.  See id.; see also 38 C.F.R. § 4.71a, General Rating 
Formula.  

Moreover, although the August 2008 VA examination noted that 
repetitive motion test of the lumbar spine did limit forward 
bending to 60 degrees secondary to pain and stiffness, there 
is no evidence that this limitation constituted functional 
loss, as this was the forward flexion degree recorded during 
the examination's initial testing.  Moreover, the examiner 
found that there was no functional loss due to fatigue, 
weakness, and lack of endurance, or incoordination after 
repetition.  Thus, while those hallmark symptoms of 
functional loss documented in the record are duly recognized, 
the evidence does not reflect functional loss for the 
purposes of  38 C.F.R. §§ 4.40 and 4.45 beyond that 
contemplated in the currently assigned evaluation.  
Accordingly, an evaluation greater than that currently 
assigned, on the basis of functional loss, is not warranted.  

Finally, the issue of whether the manifestations of the 
veteran's service-connected disabilities present an 
exceptional or unusual disability picture so as to warrant 
referral to the appropriate officials for consideration of 
extraschedular ratings has been considered.  See 38 C.F.R. § 
3.321(b) (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  An extraschedular rating cannot be assigned in the 
first instance, but it must be specifically adjudicated 
whether to refer a case for such an evaluation, when the 
issue is either raised by the claimant or is reasonably 
raised by the evidence of record.  See Barringer v. Peake, 22 
Vet. App. 242 (2008), citing Thun v. Peake, 22 Vet. App. 111, 
115 (2008).

In this case, the schedular evaluations in this case are not 
inadequate.  Thun, 22 Vet. App. at 115.  Evaluations in 
excess of those currently assigned may, in the appropriate 
cases, be assigned for certain manifestations of the disorder 
for which the veteran is seeking an increased evaluation.  
However, the medical evidence of record does not support such 
a higher evaluation on this basis.  Specifically, the record 
reflects that his spine disorder is not so severe as to have 
required surgery other than that required in 1989 for the 
veteran's nonservice-connected intervertebral disc syndrome, 
and there is no evidence of hospitalization specifically for 
lumbosacral strain documented in the claims file.  Moreover, 
the record reflects that the veteran does not use crutches, a 
cane, braces, or prosthetics for his spine disorder, as noted 
in August 2008 VA examination report.  The record also 
reflects that the veteran is not currently working.  However, 
the October 2004 state disability evaluation indicates that 
the veteran was terminated from his law enforcement position 
in 2003 due to a non-residency violation.  Further evidence 
shows that his current unemployment is due not only to his 
service-connected lumbosacral strain, but also to his 
nonservice-connected intervertebral disc syndrome, upper 
extremity neuropathy, and degenerative joint disease of the 
cervical spine, among other nonservice-connected conditions.  
The remaining evidence of record does not show such an 
"exceptional or unusual disability picture" that goes 
beyond the limits of the schedular criteria.  

Ultimately, while the evidence of record shows that the 
manifestations of the veteran's service-connected lumbosacral 
strain impact his ability to be employed in certain 
capacities, the record does not demonstrate that there exists 
a level of interference with employment not already 
encompassed by the currently assigned evaluation.  See Thun, 
22 Vet. App. at 115.  Therefore, the criteria for submission 
for consideration of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b) (1) are not met, and the RO's decision not 
to refer these issues to the Chief Benefits Director or the 
Director, Compensation and Pension Service was correct.  

The evidence of record does not warrant a rating in excess of 
40 percent prior to September 26, 2003, or of 20 percent on 
and after September 26, 2003, for the disability at issue at 
any time during the period pertinent to this appeal.  Thus, 
staged ratings other than those assigned above are not 
required.  38 U.S.C.A. 5110; see also Hart, 21 Vet. App. at 
508.  Because the evidence of record does not show that a 
higher evaluation is warranted under either period of 
pertinent spine rating criteria, and does not show functional 
loss not already contemplated in the currently assigned 
evaluations, the preponderance of the evidence is against the 
veteran's claim for an increased evaluation beyond those 
discussed above.  As such, the benefit of the doubt doctrine 
is inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation of 40 percent, but no greater, for lumbosacral 
strain for the period May 16, 2002, to September 25, 2003, is 
granted, subject to the applicable regulations concerning the 
payment of monetary benefits.

An evaluation greater than 20 percent for lumbosacral strain, 
on and after September 26, 2003, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


